     Anna Y. Park, SBN 164242
 1
     Sue Noh, SBN 192134
 2   Rumduol Vuong, SBN 264392
     Andrea E. Ringer, SBN 307315
 3   U.S. EQUAL EMPLOYMENT
     OPPORTUNITY COMMISSION
 4
     255 East Temple Street, Fourth Floor
 5   Los Angeles, CA 90012
     Telephone: (213) 894-1083
 6   Facsimile: (213) 894-1301
 7   E-Mail: lado.legal@eeoc.gov

 8   James R. Mugridge, CA SBN 292803
     U.S. EQUAL EMPLOYMENT
 9   OPPORTUNITY COMMISSION
10   2500 Tulare Street, Suite 2601
     Fresno, CA 93721
11   Telephone: (559) 487-5135
     Facsimile: (559) 487-5053
12
13   Attorneys for Plaintiff
     U.S. EQUAL EMPLOYMENT
14   OPPORTUNITY COMMISSION
15
                                 UNITED STATES DISTRICT COURT
16
                                EASTERN DISTRICT OF CALIFORNIA
17
18   U.S. EQUAL EMPLOYMENT                    ) Case No.: 1:18-cv-01335-AWI-EPG
     OPPORTUNITY COMMISSION,                  )
19                                            )
                                              )
20                 Plaintiff,                 ) [PROPOSED] ORDER
                                              )
21          vs.                               )
                                              )
22                                            )
     PAQ, INC. d/b/a RANCHO SAN MIGUEL        )
23   MARKETS, and Does 1-10 Inclusive,        )
                                              )
24                 Defendant.                 )
                                              )
25                                            )
                                              )
26                                            )
27
28


                                             -1-

     [PROPOSED] ORDER
 1            Pursuant to the Antideficiency Act (31 U.S.C. § 1341), on December 26, 2018, the EEOC
 2   filed a motion to stay this case until the current government shutdown is resolved and the federal
 3   government is once again funded. The EEOC represents that Defendant has no objections. The
 4   Court will grant the EEOC’s motion.
 5
 6
                                                               ORDER
 7
              UPON MOTION AND GOOD CAUSE APPEARING, Due to a lapse in appropriations for the EEOC at midnight on
 8
     December 21, 2018, the litigation of this matter shall be STAYED until the EEOC’s funding is restored and all pending deadlines
 9
     in this matter will be extended for the same number of days as the EEOC’s lapse in funding.   Additionally, upon
10
     adequate funding, the EEOC will move the Court to lift the stay as soon as possible.
11
12   IT IS SO ORDERED.
13   Dated: December 26, 2018
14                                                            SENIOR DISTRICT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                  -2-

     [PROPOSED] ORDER
